953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sandra Long DOW, dba Disposable Workers of Comanche PeakSteam Electric Station, and R. Micky Dow, Petitioners,v.NUCLEAR REGULATORY COMMISSION and United States of America,Respondents.
No. 91-1462.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to proceed on appeal in forma pauperis, the motion for stay pending review, the opposition thereto and motion to dismiss, the objections to the opposition and motion to dismiss, and motion to strike or invoke discipline for sham pleadings, the opposition thereto, the motion for consolidation of actions, the motion for leave to intervene, the motion to strike the motion for leave to intervene and the response thereto, it is


2
ORDERED that the motion to proceed in forma pauperis be granted.   It is


3
FURTHER ORDERED that the motion to dismiss be granted.   The petition for review was not timely filed, and this court lacks the power to enlarge the time for filing.   See 28 U.S.C. § 2344;  Fed.R.App.P. 26(b);   Natural Resources Defense Council v. NRC, 666 F.2d 595, 602 (D.C.Cir.1981).   It is


4
FURTHER ORDERED that the motion to strike or invoke discipline for sham pleadings be denied.   It is


5
FURTHER ORDERED that the remaining motions be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.